

veridicomlogo logo [veridicomlogo.jpg]
 
Employment Contract
 
THIS EMPLOYMENT CONTRACT dated this 1st day of March, 2007

 
BETWEEN:
 
Veridicom International Inc. of
55 Woodland Ave.,
Verona, New Jersey 07044
(the "Employer")
OF THE FIRST PART
- AND -
 
Daniel E. Stryker, Jr. of
55 Woodland Ave.
Verona, New Jersey 07044
(the "Employee")
OF THE SECOND PART



BACKGROUND:
 

1.  
The Employer is duly incorporated, organized and existing under the laws of the
State of Delaware.

 

2.  
The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business.

 

3.  
The Employer desires to employ the Employee and the Employee has agreed to
accept and enter such employment upon the terms and conditions set out in this
Agreement.

 
IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:


Governing Law
 

1.  
This Agreement will be construed in accordance with and governed by the laws of
the State of New Jersey

 
 

--------------------------------------------------------------------------------




veridicomlogo logo [veridicomlogo.jpg]
 
Commencement Date and Term
 

2.  
The Employee will commence full-time employment with the Employer on March 1st,
2007 (the 'Commencement Date').

 

3.  
Subject to termination as provided in this Agreement, the term of this Agreement
will be for a period of one year and will continue on a month to month basis
with either party able to give 30 days prior written notice to terminate this
Agreement, commencing on the Commencement Date. At the expiration date of this
Agreement, this Agreement will be considered renewed for regular periods of one
month, provided neither party submits a notice of termination. The parties
acknowledge that various provisions of this Agreement survive past termination
of employment.

 
Position and Duties
 

4.  
The Employer agrees to employ the Employee as Chief Executive Officer and a
member of the Board. The Chief Executive Officer shall be the head of the
Corporation, and shall perform all acts of things incident of the position of
President and shall have such other duties as may be assigned to him from time
to time by or under authority of the Board of Directors. Under the supervision
of the Board of Directors, Chief Executive Officer shall have general control
and management of the Corporation and its business and affairs, including
general supervision over its officers, employees and agents, subject, however,
to the right of the Board of Directors to confer any specific power upon any
other officer or officers of the Corporation. The Chief Executive Officer shall
perform such other duties as may be assigned to him from time to time by the
Board of Directors., and the Employee agrees to be employed on the terms and
conditions set out in this Agreement. The Employee agrees to be subject to the
general supervision of and act pursuant to the orders, advice and direction of
the Employer.

 

5.  
The Employee will perform any and all duties now and later assigned to the
Employee by the Employer. The Employee will also perform such other duties as
are customarily performed by one holding such a position in other, same or
similar businesses or enterprises as that engaged in by the Employer.

 

6.  
The Employee agrees to abide by the Employer's rules, regulations, and
practices, including those concerning work schedules, vacation and sick leave,
as they may from time to time be adopted or modified.

 
 

--------------------------------------------------------------------------------




veridicomlogo logo [veridicomlogo.jpg]
 
Employee Compensation
 
For services rendered by the Employee as required by this Agreement, the
Employer will pay to the Employee a salary of $8,500.00 per month. This
compensation will be payable every two weeks. The Employer is entitled to deduct
from the Employee's compensation any applicable deductions and remittances as
required by law.
 
In addition to your salary, you will be entitled to the following:
 

·  
A bonus, based on revenue generated that shall be negotiated in good faith and
in accordance with industry norms.

 

·  
This employment agreement also provides for an annual bonus of options to
purchase up to 500,000 shares of Company common stock payable at the discretion
of the Board of Directors.

 

·  
Expenses of up to $1,000.00 per month. More if approved by the board of
directors.

 

7.  
The Employee understands that the Employee's compensation as provided in this
Agreement will constitute the full and exclusive monetary consideration and
compensation for all services performed by the Employee and for the performance
of all the Employee's promises and obligations in this Agreement.

 

8.  
The Employee understands and agrees that any additional compensation to the
Employee (whether a bonus or other form of additional compensation) will rest in
the sole discretion of the Employer and that the Employee will not earn or
accrue any right to additional compensation by reason of the Employee's
employment.

 

9.  
The Employer will reimburse the Employee for all necessary expenses incurred by
the Employee while traveling pursuant to the Employer's directions.

 

10.  
The Employer agrees to permit a reasonable degree of flexibility in work hours.
In cases where extra time is worked in a day or a week, the employee waives any
right to overtime pay or to equivalent time off in place of overtime pay.

 
Employee Benefits
 

11.  
[The Employee and his family will be entitled to health, medical and life
insurance benefits, to be paid by employer. All benefits provided by the
Employer are in the Employer's sole discretion and are subject to change, upon
the Employer providing the Employee with 30 days written notice of such change
to the benefits.- I don’t know that the company offers this to anyone at this
point or is in a position to offer it right now.]

 
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 

12.  
The Employee will be entitled to three weeks of paid vacation each year during
the term of this Agreement, the time for such vacation to be determined by
mutual agreement between the Employer and the Employee.

 
Duty to Devote Full Time
 
13. The Employee agrees to devote full-time efforts to his duties as an Employee
of the Employer.
 
Avoiding Conflict of Opportunities
 
14. It is understood and agreed that any business opportunity relating to or
similar to the Employer's current or anticipated business opportunities (with
the exception of personal investments in less than 5% of the equity of a
business, investments in established family businesses, real estate, or
investments in stocks and bonds traded on public stock exchanges) coming to the
attention of the Employee during the Employee's employment is an opportunity
belonging to the Employer.
 
Therefore, the Employee will advise the Employer of the opportunity and cannot
pursue the opportunity, directly or indirectly, without the written consent of
the Employer.
 
15. Without the written consent of the Employer, the Employee further agrees not
to:
 
1.  Directly or indirectly, engage or participate in any other business
activities that the Employer, in its reasonable discretion, determines to be in
conflict with the best interests of the Employer.
 
Inability to Contract for Employer
 
16. In spite of anything contained in this Agreement to the contrary, the
Employee will not have the right to make any contracts or commitments for or on
the behalf of the Employer without first obtaining the express written consent
of the Employer.
 
Insurance
 
17. The Employee is a valued and integral part of the Employer and the loss of
his services to the Employer would cause a severe hardship and economic loss to
the Employer.
 
The Parties agree that the Employee will:
 

1   permit the Employer, at any time and from time to time, at its option, and
at its cost, to insure his life under a policy or policies of life insurance
issued by a life insurance company or companies selected by the Employer;

 
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 

2.  
name the Employer as sole beneficiary in the insurance policy;

 

3.  
do any and all acts and things, and execute and deliver all or any instruments,
paper and documents, which will be reasonably demanded by the Employer or the
insurer for the purpose of applying for, obtaining, maintaining, canceling,
converting, reinstating, or liquidating such insurance policy or policies, or
collecting the proceeds from such insurance policy or policies including but not
limited to, such as will be necessary to vest in the Employer and any and all
rights, powers, privileges, options or benefits to and under such insurance
policies;

 

4.  
sub mit to all necessary physical or other examinations required to affect such
policies of insurance.

 
16. The Employer will use its best efforts when dealing with potential insurers
to require such insurers to treat all information provided to it by the Employee
as confidential.
 
Confidential Information and Assignment of Inventions
 
17. The Employee acknowledges in any position the Employee may hold, in and as a
result of the Employee's employment by the Employer, the Employee will, or may,
be making use of, acquiring or adding to information about certain matters and
things which are confidential to the Employer and which information is the
exclusive property of the Employer, including, without limitation:
 
1. 'Confidential Information' means all data and information relating to the
business and management of Employer, including proprietary and trade secret
technology and accounting records to which access is obtained by the Employee,
including Work Product, Computer Software, Other Proprietary Data, Business
Operations, Marketing and Development Operations, and Customers. Confidential
Information will also include any information that has been disclosed by a third
party to the Employer and governed by a non-disclosure agreement entered into
between the third party and the Employer. Confidential Information will not
include information that:
 
a. is generally known in the industry of the Employer
 
b. is now or subsequently becomes generally available to the public through no
wrongful act of the Employee;
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
c. the Employee rightfully had in its possession prior to the disclosure to
Employee by the Employer;
 
d. is independently created by the Employee without direct or indirect use of
the Confidential Information;
 
e. the Employee rightfully obtains from a third party who has the right to
transfer or disclose it.
 
f. 'Work Product' means work product resulting from or related to work or
projects performed or to be performed for the Employer or for clients of the
Employer, of any type or form in any stage of actual or anticipated research and
development;
 
g. 'Computer Software' which means computer software resulting from or related
to work or projects performed or to be performed for the Employer or for clients
of the Employer, of any type or form in any stage of actual or anticipated
research and development, including but not limited to programs and program
modules, routines and subroutines, processes, algorithms, design concepts,
design specifications (design notes, annotations, documentation, flowcharts,
coding sheets, and the like), source code, object code and load modules,
programming, program patches and system designs;
 
h.'Other Proprietary Data' means information relating to the Employer's
proprietary rights prior to any public disclosure of such information, including
but not limited to the nature of the proprietary rights, production data,
technical and engineering data, test data and test results, the status and
details of research and development of products and services, and information
regarding acquiring, protecting, enforcing and licensing proprietary rights
(including patents, copyrights and trade secrets);
 
i. 'Business Operations' means internal personnel and financial information,
vendor names and other vendor information (including vendor characteristics,
services and agreements), purchasing and internal cost information, internal
services and operational manuals, and the manner and methods of conducting the
Employer's business;
 
j. 'Marketing and Development Operations' means marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of the Employer which have been or are being discussed; and
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
k. 'Customers' means names of customers and their representatives, contracts and
their contents and parties, customer services, data provided by customers and
the type, quantity and specifications of products and services purchased,
leased, licensed or received by clients of the Employer.
 
Confidential Obligations
 
18. The Employee agrees that a material term of the Employee's contract with the
Employer is to keep all Confidential Information absolutely confidential and
protect its release from the public. The Employee agrees not to divulge, reveal,
report or use, for any purpose, any of the Confidential Information which the
Employee has obtained or which was disclosed to the Employee by the Employer as
a result of the Employee's employment by the Employer. The Employee agrees that
if there is any question as to such disclosure then the Employee will seek out
senior management of the Employer prior to making any disclosure of the
Employer's information that may be covered by this Agreement.
 
19. The obligations to ensure and protect the confidentiality of the
Confidential Information imposed on the Employee in this Agreement and any
obligations to provide notice under this Agreement will survive the expiration
or termination, as the case may be, of this Agreement and will continue for a
period of one (1) year from the date of such expiration or termination.
 
20. The Employee may disclose any of the Confidential Information:
 
1. to a third party where Employer has consented in writing to such disclosure;
and
 
2. to the extent required by law or by the request or requirement of any
judicial, legislative, administrative or other governmental body, however, the
Employee will first have given prompt notice to the Employer of any possible or
prospective order (or proceeding pursuant to which any order may result), and
the Employer will have been afforded a reasonable opportunity to prevent or
limit any disclosure.
 
Ownership and Title
 
21. The Employee acknowledges and agrees that all rights, title and interest in
any Confidential Information will remain the exclusive property of the Employer.
Accordingly, the Employee specifically agrees and acknowledges that he will have
no interest in the Confidential Information, including, without limitation, no
interest in know-how, copyright, trade-marks or trade names, notwithstanding the
fact that he may have created or contributed to the creation of the same.
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
22. The Employee does hereby waive any moral rights that he may have with
respect to the Confidential Information.
 
23. This Agreement will not apply in respect of any intellectual property,
process, design, development, creation, research, invention, know-how, trade
names, trade-marks or copyrights for which:
 
1. no equipment, supplies, facility or Confidential Information of the Employer
was used,
 
2. was developed entirely on the Employee's own time, and does not:
 
a. relate to the business of the Employer,
 
b. relate to the Employee's actual or demonstrably anticipated processes,
research or development or
 
c. result from any work performed by the Employee for the Employer.
 
24. The Employee agrees to immediately disclose to the Employer all Confidential
Information developed in whole or in part by the Employee during the term of the
Employee's employment with the Employer and to assign to the Employer any right,
title or interest the Employee may have in the Confidential Information. The
Employee agrees to execute any instruments and to do all other things reasonably
requested by the Employer (both during and after the Employee's employment with
the Employer) in order to vest more fully in the Employer all ownership rights
in those items transferred by the Employee to the Employer.
 
Return of Confidential Information
 
25. The Employee agrees that, upon request of the Employer or upon termination
or expiration, as the case may be, of employment, the Employee will turn over to
the Employer all documents, disks or other computer media, or other material in
the possession or control of the Employee that:
 
1. may contain or be derived from ideas, concepts, creations, or trade secrets
and other proprietary and Confidential Information as defined in this Agreement
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
2. connected with or derived from the Employee's services to the Employer
 
Non-Solicitation
 
26. Any attempt on the part of the Employee to induce others to leave the
Employer's employ, or any effort by the Employee to interfere with the
Employer's relationship with its other employees and contractors would be
harmful and damaging to the Employer. The Employee agrees that during the term
of his employment with the Employer and for a period of one (1) year after the
end of that term, the Employee will not in any way, directly or indirectly:
 
1. induce or attempt to induce any employee or contractor of the Employer to
quit employment or retainer with the Employer
 
2. otherwise interfere with or disrupt the Employer's relationship with its
employees and contractors
 
3. discuss employment opportunities or provide information about competitive
employment to any of the Employer's employees or contractors
 
4. solicit, entice, or hire away any employee or contractor of the Employer.
 
5. This obligation will be limited to those that were employees or contractors
of the Employer when the Employee was employed by the Employer.
 
Termination Due to Discontinuance of Business
 
27. In spite of anything contained in this Agreement to the contrary, in the
event that the Employer will discontinue operating its business at the location
where the Employee is employed, then, at the Employer's sole option, this
Agreement will terminate as of the last day of the month in which the Employer
ceases operations at such location with the same force and effect as if such
last day of the month were originally set as the termination date of this
Agreement.
 
Termination of Employment
 
28. Where the Employee has breached any of the terms of this Agreement or where
there is just cause for termination, the Employer may terminate the Employee's
employment without notice.
 
29. The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of one month and any
notice required under any relevant employment legislation.
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
30. If the Employee wishes to terminate his employment with the Employer, the
Employee will provide the Employer with one month's notice. As an alternative,
if the Employee co-operates with the training and development of a replacement,
then sufficient notice is given if it is sufficient notice to allow the Employer
to find and train the replacement.
 
31. Should the Employee terminate his employment pursuant to this Agreement, and
there is no constructive dismissal, the Employee agrees to be reasonably
available as a consultant for the purposes of maintaining any projects or
developments created while employed by the Employer. The Employee agrees to
negotiate the terms of the consulting work in good faith. In his capacity as a
consultant for the Employer pursuant to this paragraph, the Employee agrees to
provide his present residential address and telephone number as well as his
business address and telephone number.
 
32. The time specified in the notice by either the Employee or the Employer may
expire on any day of the month and upon the date of termination the Employer
will forthwith pay to the Employee any outstanding portion of the wage, accrued
vacation and banked time, if any, calculated to the date of termination.
Notwithstanding the date of termination, the Employee acknowledges and agrees to
diligently execute and complete his employment responsibilities to the Employer
at the reasonable direction of the Employer. Failure of the Employee to
responsibly execute his obligations to the Employer during the notice period
will be considered to be an abandonment of his obligations and will be
sufficient cause for immediate termination of the Employee without compensation
or notice.
 
Remedies
 
33. The Employee agrees and acknowledges that the Confidential Information is of
a proprietary and confidential nature and that any disclosure of the
Confidential Information to a third party in breach of this Agreement cannot be
reasonably or adequately compensated for in money damages, would cause
irreparable injury to Employer, would gravely affect the effective and
successful conduct of the Employer's business and goodwill, and would be a
material breach of this Agreement.
 
34. In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to, in addition to and not in limitation of any other rights and remedies
available to the Employer at law or in equity, to a permanent injunction in
order to prevent or restrain any such breach by the Employee or by the
Employee's partners, agents, representatives, servants, employees, and/or any
and all persons directly or indirectly acting for or with the Employee.
 
35. The Employee agrees to co-operate with the Employer following termination by
providing documentation and other information to permit the Employer to evaluate
whether the Employee is honoring his post-employment obligations set out in this
Agreement.
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
Severability
 
36. Employer and Employee acknowledge that this Agreement is reasonable, valid
and enforceable. However, if a court of competent jurisdiction finds any of the
provisions of this Agreement to be too broad to be enforceable, it is the
parties' intent that such provision be reduced in scope by the court only to the
extent deemed necessary by that court to render the provision reasonable and
enforceable, bearing in mind that it is the Employee's intention to give the
Employer the broadest possible protection against disclosure of the Confidential
Information and against the Employee soliciting the Employer's employees and
contractors.
 
37. In the event that any of the provisions of this Agreement will be held to be
invalid or unenforceable in whole or in part, those provisions to the extent
enforceable and all other provisions will nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
in this Agreement and the remaining provisions had been executed by both parties
subsequent to the expungement of the invalid provision.
 
Notices
 
38. If Employee loses or makes unauthorized disclosure of any of the
Confidential Information, the Employee will immediately notify the Employer and
take all reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.
 
39. All notices, requests, demands or other communications required or permitted
by the terms of this Agreement will be given in writing and either served
personally or sent by facsimile or e-mail. The address for any notice to be
delivered to any of the parties to this Agreement is as follows:
 
Veridicom International Inc.
55 Woodland Ave., Verona, NJ 07044
Fax #: 973 239-7275
 

5.  
Daniel E. Stryker, Jr.
55 Woodland Ave., Verona, NJ 07044
Fax #: 973 239-7275
Email: dan@veridicom.com 

 
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
or to such other address as to which any Party may from time to time notify the
other.
 
Modification of Agreement
 
40. Any amendment or modification of this Agreement or additional obligation
assumed by either party in connection with this Agreement will only be binding
if evidenced in writing signed by each party or an authorized representative of
each party.
 
Governing Law 
 
41. It is the intention of the parties to this Agreement that this Agreement and
the performance under this Agreement, and all suits and special proceedings
under this Agreement, be construed in accordance with and governed, to the
exclusion of the law of any other forum, by the laws of the State of New Jersey,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.
 
General Provisions
 
42. Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.
 
43. The Employee is liable for all costs, expenses and expenditures including,
and without limitation, the complete legal costs incurred by the Employer in
enforcing this Agreement as a result of any default of this Agreement by the
Employee.
 
44. No failure or delay by the Employer in exercising any power, right or
privilege provided in this Agreement will operate as a waiver, nor will any
single or partial exercise of such rights, powers or privileges preclude any
further exercise of them or the exercise of any other right, power or privilege
provided in this Agreement.
 
45. This Agreement will inure to the benefit of and be binding upon the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of the Employer and the Employee.
 
46. This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures.
 
47. Time is of the essence in this Agreement.
 

--------------------------------------------------------------------------------


 
veridicomlogo logo [veridicomlogo.jpg]
 
48. If there is a previous employment agreement between the parties to this
Agreement, the parties agree that this Agreement will replace that previous
employment agreement and the Employee acknowledges that this Agreement was
entered into in consideration of a compensation increase commencing the start of
this Agreement. The Employee acknowledges that it was agreed at that time that a
new employment agreement would be entered into in consideration of the
compensation increase.
 
49. This Agreement constitutes the entire agreement between the parties and
there are no further items or provisions, either oral or written. As of the
effective date of this Agreement, this Agreement supersedes all other agreements
between the parties. The parties to this Agreement stipulate that neither of
them has made any representations with respect to the subject matter of this
Agreement except such representations as are specifically set forth in this
Agreement. Each of the parties acknowledges that it has relied on its own
judgment in entering into this Agreement.
 
IN WITNESS WHEREOF Veridicom International Inc. has duly affixed its signature
by a duly authorized officer under seal and Daniel E. Stryker, Jr. has duly
signed under hand and seal on this 1st day of March, 2007.
 
Daniel E. Stryker, Jr.
     
Daniel E. Stryker, Jr.
   
Veridicom International Inc.
             
per:  /s/ Daniel E. Stryker, Jr (SEAL)

--------------------------------------------------------------------------------

Witness:
   

--------------------------------------------------------------------------------

   

 

   
/s/ Daniel E. Stryker, Jr

--------------------------------------------------------------------------------

Witness:
   

--------------------------------------------------------------------------------

Daniel E. Stryker, Jr.


 

--------------------------------------------------------------------------------


 